                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                                        3:20-cv-718-MOC
                                    3:15-cr-127-MOC-DCK-1

DANIEL HEGGINS,                     )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                                    ORDER
T. LYNN,                            )
                                    )
            Respondent.             )
____________________________________)

           THIS MATTER is before the Court on a Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241. (Doc. No. 1).

           The pro se Petitioner, who is presently incarcerated at the Butner Federal Correctional

Institution, filed the instant Petition on December 8, 2020. 1 Petitioner argues, inter alia, that his

“treaty rights [were] violated – Treaty of Peace and Friendship” under the Zodiac Constitution.

(Doc. No. 1 at 5). He also appears to allege that he sustained personal injury because his health

concerns have not been adequately addressed in county jail or federal prison. As relief, he seeks

immediate release, termination of all charges and “full accountment on all accounts,” and for all

“agents” to obey their oath of office. (Id.). In an attached “Affidavit of Truth & Criminal

Complaint,” which is partially illegible, Petitioner cites Moorish principles and appears to contend

that his human rights were violated and he was injured on July 20, 2020 when he was detained and

“terrorized” by North Carolina detectives and Mecklenburg County Jail medical staff, and that he

has “Tax Immunization.” (Doc. No. 1 at 6). In a second “Affidavit of Truth & Criminal



1
    Houston v. Lack, 487 U.S. 266 (1988) (establishing the prisoner mailbox rule).
                                                           1



              Case 3:20-cv-00718-MOC Document 3 Filed 01/06/21 Page 1 of 3
Complaint,” Petitioner states that the Federal Bureau of Prisons gave him three COVID-19 tests

on a single day, which is contrary to his religious beliefs and human rights, and that his medical

needs are not being adequately addressed.

       Plaintiff’s Petition is not on the required form and states no intelligible claim for relief.

Petitioner shall have thirty (30) days in which to file a superseding verified Amended § 2241

Petition in accordance with this Order. Although Petitioner is appearing pro se, he is required to

comply with all applicable rules including the Local Rules of the United States District Court for

the Western District of North Carolina and the Federal Rules of Civil Procedure. Rule 8(a) of the

Federal Rules of Civil Procedure requires pleadings to contain a “short and plain statement of the

claim showing that the pleader is entitled to relief….” Fed. R. Civ. P. 8(a)(2). The Amended §

2241 Petition will supersede and replace the original § 2241 Petition so that any claims not

included in the Amended Petition will be waived. See Young v. City of Mount Ranier, 238 F.3d

567, 573 (4th Cir. 2001). The Amended § 2241 Petition will be subject to all applicable timeliness

and procedural requirements. See generally 28 U.S.C. § 2255(f), (h); Mayle v. Felix, 545 U.S. 644

(2005) (discussing relation back). Failure to comply with this Order will probably result in

dismissal of this action and closure of this case without further notice.

       IT IS, THEREFORE, ORDERED that:

       1. Petitioner shall have thirty (30) days in which to file an Amended § 2241 Petition in

           accordance with this Order. If Petitioner fails to file an Amend § 2241 Petition within

           the time limit set by the Court, this action will probably be dismissed and the case will

           be closed.

       2. The Clerk is respectfully directed to mail Petitioner a blank § 2241 form.



                                                  2



          Case 3:20-cv-00718-MOC Document 3 Filed 01/06/21 Page 2 of 3
Signed: January 6, 2021




                                                       3



                          Case 3:20-cv-00718-MOC Document 3 Filed 01/06/21 Page 3 of 3
